              Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
 __________________________________________
                                            )
 EF EXPLORE AMERICA, INC.,                  )
                                            )
        Plaintiff,                         )
                                           )
 v.                                        )   CASE NO.: 1:19-cv-10637
                                           )
 U.S. SECURITY ASSOCIATES, INC.,           )
                                           )
        Defendant.                         )
 _________________________________________ )

                                  COMPLAINT AND JURY DEMAND

         Plaintiff EF Explore America, Inc. (“Plaintiff”) hereby brings this Complaint for

declaratory relief, breach of contract, and damages against Defendant U.S. Security Associates,

Inc. (“U.S. Security”). U.S. Security provided overnight security guard protection services in

New Jersey on June 12, 2017, for educational tour participants, pursuant to a contract with

Plaintiff dated November 2, 2015 (the “Contract”), a copy of which is attached as Exhibit 1. 1 A

minor tour participant accused one of the employees of U.S. Security, who was acting as a

security guard (the “Employee”), of engaging in improper behavior with him. The Employee later

pleaded guilty to related criminal charges and is currently incarcerated. As a result, Plaintiff has

been named in a lawsuit brought by the minor tour participant’s parent in the United States

District Court for the District of New Jersey (the “Lawsuit”). Pursuant to the terms of the

Contract, including but not limited to the indemnification provision in Section 11.1, U.S. Security

is obligated to defend and indemnify Plaintiff against any and all claims arising from the incident.




 1
  As explained herein, the Contract was between EF and McRoberts Protective Agency. U.S. Security acquired
 McRoberts Protective Agency prior to the tour at issue, assumed the Contract, and provided overnight security guard
 protection services pursuant to the Contract.
              Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 2 of 11



         Accordingly, pursuant to the terms of the Contract, Plaintiff seeks a judgment against

U.S. Security: i) awarding Plaintiff damages in the amount it has incurred defending the Lawsuit;

ii) declaring that U.S. Security is obligated to defend and indemnify Plaintiff against any and all

claims arising from the incident; and iii) awarding Plaintiff damages for U.S. Security’s failure to

accept Plaintiff’s tender of defense.

                                            I. PARTIES

         1.       Plaintiff EF Explore America, Inc. is a California corporation with its principal

 office located at Two Education Circle, Cambridge, MA 02141.

         2.       Defendant U.S. Security Associates, Inc. is a Delaware corporation with its

 principal place of business located at 200 Mansell Court-Suite 500, Roswell, Georgia 30076.

                                 II. JURISDICTION AND VENUE

         3.       The United States District Court for the District of Massachusetts has original

 jurisdiction over this case pursuant to the provisions of 28 U.S.C. § 1291 and 28 U.S.C. § 1332

 because the amount in controversy exceeds the sum of $75,000.00 and this matter involves

 citizens of different states.

         4.       Venue is proper under 28 U.S.C. §§ 1391(b)(2) and (3) because a substantial part

 of the events or omissions giving rise to the claim occurred in this judicial district and the

 Plaintiff and U.S. Security agreed in Section 15.1 of the Contract to venue and jurisdiction in this

 judicial district.

         5.       The District Court is authorized to grant declaratory judgment under the

 Declaratory Judgment Act, 28 U.S.C. § 2201, and pursuant to Rule 57 of the Federal Rules of

 Civil Procedure.




                                                  2
             Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 3 of 11



                                 III. STATEMENT OF FACTS

       The Contract

       6.       Plaintiff and McRoberts Protective Agency entered into the EF Explore America

Security Service Agreement dated November 2, 2015 (the “Contract”), a true and accurate copy

of which is attached hereto as Exhibit 1.

       7.       U.S. Security acquired McRoberts Protective Agency prior to the tour at issue,

assumed the Contract, and provided overnight security guard protection services pursuant to the

Contract.

       8.       U.S. Security was obligated under the Contract to provide overnight security

guard protection services for individuals participating in EF educational tours between October

1, 2015 until December 31, 2017.

       9.       U.S. Security was obligated under the Contract to provide high-quality overnight

security guard protection services that included, but were not limited to, the following:

                a.   services of high professional standard;

                b.   services that assure the safety of EF’s customers;

                c.   U.S. Security employees assigned to work shall perform in a professional

                     manner;

                d.   U.S. Security employees assigned to work shall be qualified, trained,

                     bonded, and pass criminal and sex offender registry checks; and

                e.   U.S. Security shall comply with all applicable State and Federal laws in

                     connection with the provision of services.

       10.      Section 6.1 of the Contract stated in relevant part as follows:

                The Security Company agrees that the performance of work and services pursuant
                to the requirements of this Contract shall conform to the highest professional

                                                 3
          Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 4 of 11



             standards. The Security Company and its employees shall conform to all
             applicable laws, regulations and local ordinances. All personnel furnished by the
             Security Company for the performance of services hereunder shall at all times be
             solely in the employment of the Security Company.

    11.      Section 11.1 of the Contract stated as follows:

             The Security Company agrees to indemnify and hold EF harmless from and
             against any and all claims, costs, expenses or damage resulting from failure of the
             Security Company its affiliates to perform any of its obligations in this Agreement
             or otherwise caused by the Security Company or its affiliates or resulting from
             any act or omission of the Security Company or its affiliates. As used herein,
             affiliates of the Security Company shall include officers, directors, subsidiaries,
             employees, agents and sub-contractors.

    12.      Section 12.1 of the Contract stated as follows:

             For the duration of this Contract, the Security Company shall purchase and
             maintain such insurance as will protect the Security Company, from claims set
             forth below, which may arise from operations under this Contract by the Security
             Company or by a subcontractor of the Security Company or by anyone directly or
             indirectly employed by any of them, or by anyone for whose acts they may be
             liable. The Security Company is required to carry insurance with limits equal to or
             greater than those set forth in the Table below:


Worker’s Compensation           Statutory Limits or $500,000, whichever is greater, based on
                                               the benefits levels of the deemed state of hire


  Employer’s Liability                  $1,000,000 Bodily Injury by Accident Per Employee


                                         $1,000,000 Bodily Injury by Disease Per Employee


                                           $1,000,000 Bodily Injury by Disease Policy Limit

Umbrella/Excess Liability                                      $10,000,000 Each Occurrence


                                                          $10,000,000 Aggregate, per Project

                •   Insurance Company name(s)

                    The Mechanic Group


                                              4
             Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 5 of 11



                   •   Insurance Policy number(s)

                       203058014

       13.      Section 15.1 of the Contract stated as follows:

                This Agreement shall take effect as a sealed instrument under and governed by
                the laws of the Commonwealth of Massachusetts, without regard to the conflict of
                law principles of Massachusetts or any other jurisdiction. In the event of any
                claim, dispute or proceeding arising out of the relationship of the Coach Company
                and EF, or any claim which in contract, tort, or otherwise at law or in equity arises
                between the parties, whether or not related to this agreement, the parties submit
                and consent to the exclusive jurisdiction and venue of the courts of the
                Commonwealth of Massachusetts and of the United States District Court for the
                District of Massachusetts.

       The Incident and Lawsuit

       14.      On June 12, 2017, U.S. Security provided overnight security guard protection

services in New Jersey for educational tour participants pursuant to the Contract.

       15.      A minor tour participant accused the Employee of engaging in improper behavior

with him on or around June 12, 2017.

       16.      The Employee pleaded guilty to related criminal charges and is currently

incarcerated.

       17.      As a result, Plaintiff has been named in the Lawsuit.

       18.      The plaintiff in the Lawsuit named Plaintiff, U.S. Security, Holiday Hospitality

Franchising, Inc., and Holiday Clark LLC as defendants. The plaintiff alleges in the Lawsuit that

the Employee engaged in inappropriate behavior with her minor son. The plaintiff in the

Lawsuit alleges negligence against all defendants. The plaintiff alleges in the Lawsuit, among

other things, that U.S. Security was negligent in hiring, supervising, and vetting the Employee

and that such negligence cause the damages suffered by her and her minor son.




                                                  5
             Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 6 of 11



       19.      Plaintiff has incurred and will continue to incur substantial costs defending itself

against the claims.

       20.      Despite demand, U.S. Security has failed to defend and indemnify Plaintiff in

connection with the Lawsuit.

                                               IV. Claims

                                           COUNT I
                      (Declaratory Judgment—Duty to Defend and Indemnify)

       21.      Plaintiff realleges its allegations contained in paragraphs 1 through 20 above, and

incorporates them as if fully stated herein.

       22.      Under the Contract, U.S. Security is obligated to defend Plaintiff and to pay those

sums that Plaintiff becomes legally obligated to pay as damages in the Lawsuit. No exclusion or

other provision of the Contract restricts such obligation.

       23.      Plaintiff is entitled to a declaration that, pursuant to the Contract, U.S. Security

has a duty to defend and indemnify Plaintiff in connection with the Lawsuit and any claims

arising from the incident.

                                            COUNT II
                                   (Contractual Indemnification)

       24.      Plaintiff realleges its allegations contained in paragraphs 1 through 23 above, and

incorporates them as if fully stated herein.

       25.      Under the Contract, U.S. Security is obligated to defend, indemnify, and hold

Plaintiff harmless against claims costs, expenses or damage resulting from the failure of U.S.

Security or its affiliates to perform any of its obligations under the Contract or otherwise caused

by U.S. Security or its affiliates or resulting from any act or omission of U.S. Security or its

affiliates. Under the Contract, “affiliates” of U.S. Security include officers, directors,

subsidiaries, employees, agents and sub-contractors.
                                                   6
             Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 7 of 11



       26.      The claims asserted against Plaintiff in the Lawsuit result from i) U.S. Security,

its affiliates, including employee’s failure to perform the obligations in the Contract; and/or ii)

U.S. Security, its affiliates, or employee’s acts or omissions.

       27.      Pursuant to the Contract, U.S. Security is obligated to indemnify, and hold

Plaintiff harmless against claims, damages, losses, and expenses, including but not limited to

attorneys’ fees, in connection with the Lawsuit and any claims arising from the incident.

                                        COUNT III
                                 (Common Law Indemnification)

       28.      Plaintiff realleges its allegations contained in paragraphs 1 through 27 above, and

incorporates them as if fully stated herein.

       29.      The claims asserted by the plaintiff in the Lawsuit arise out of U.S. Security’s

provision of overnight security guard protection services in New Jersey for educational tour

participants.

       30.      If the plaintiff in the Lawsuit and/or her minor son sustained injuries alleged in

the Lawsuit, those injuries and damages were proximately caused by the tortious conduct of U.S.

Security and not by any tortious conduct of Plaintiff.

       31.      Plaintiff may be exposed to derivative or vicarious liability for the wrongful acts

or omissions of U.S. Security, and have been obligated to defend the plaintiff’s claims in the

Lawsuit as a result of the wrongful acts or omissions of U.S. Security.

       32.      If Plaintiff is found to be liable for damages in the Lawsuit, which Plaintiff

expressly denies, then Plaintiff is entitled to judgment against U.S. Security for indemnification

and any damages and costs to Plaintiff.




                                                  7
             Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 8 of 11



                                             COUNT IV
                                            (Contribution)

       33.      Plaintiff realleges its allegations contained in paragraphs 1 through 32 above, and

incorporates them as if fully stated herein.

       34.      The claims asserted by the plaintiff and the other parties in the Lawsuit against

Plaintiff arise out of U.S. Security’s provision of overnight security guard protection services in

New Jersey for educational tour participants.

       35.      If the plaintiff and/or the other parties in the Lawsuit sustained injuries and

damages as alleged in the Lawsuit, those injuries and damages were proximately caused by the

tortious conduct of U.S. Security and not Plaintiff.

       36.      If Plaintiff is found to be liable for damages, which Plaintiff expressly denies,

then U.S. Security is also liable as a joint tortfeasor or otherwise, and Plaintiff is entitled to

contribution from U.S. Security pursuant to G. L. c. 231B.

                                             COUNT V
                                         (Breach of Contract)

       37.      Plaintiff realleges its allegations contained in paragraphs 1 through 36 above, and

incorporates them as if fully stated herein.

       38.      Plaintiff paid the price for services and other consideration provided for in the

Contract for U.S. Security’s promise of indemnification, a defense, and U.S. Security’s other

obligations contained in the Contract.

       39.      The Contract is an enforceable binding contract.

       40.      U.S. Security has breached its obligations under the Contract by, among other

things, denying that it is obligated to indemnify and defend Plaintiff in the Lawsuit under the

Contract.



                                                  8
              Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 9 of 11



       41.       U.S. Security breached its obligations under the Contract when, among other

things, the Employee failed to comply with the provisions of the Contract and the law.

       42.       As a result of U.S. Security’s breach of the Contract, Plaintiff has suffered and

will continue to suffer significant monetary damages, including without limitation, the costs to

defend the Lawsuit, pay any eventual judgment, and assert claims in the instant lawsuit.

                                             COUNT VI
                               (Violation of G.L. c. 93A, §§ 2 and 11)

       43.       Plaintiff realleges its allegations contained in paragraphs 1 through 42 above, and

incorporates them as if fully stated herein.

       44.       U.S. Security has engaged in unfair or deceptive trade acts or practices through its

aforementioned actions and by, among other things, denying that it is obligated to defend

Plaintiff and to pay those sums that Plaintiff becomes legally obligated to pay as damages in the

Lawsuit and compelling Plaintiff to institute litigation to receive a defense and indemnification.

       45.       U.S. Security’s acts or practices were unreasonable and in bad faith.

       46.       As a result of the foregoing unfair or deceptive trade acts or practices, U.S.

Security has violated G.L. c. 93A, §§ 2 and 11.

       47.       As a result of the foregoing willful and knowing unfair or deceptive trade acts or

practices, U.S. Security has violated G.L. c. 93A, §§ 2 and 11.

       48.       Plaintiff is entitled to damages and attorney’s fees as a result of U.S. Security’s

violation of G.L. c. 93A, §§ 2 and 11, such damages to be trebled because Guarantee’s acts were

willful and knowing.

                                         Prayers for Relief

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment

as follows:

                                                  9
   Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 10 of 11



        a. Declaring that, under the Contract, U.S. Security is obligated to defend and

            indemnify Plaintiff in connection with any and all claims arising out of the

            allegation of inappropriate behavior of the U.S. Security employee on or

            around June 12, 2017, including the claims made in the Lawsuit filed in the

            United States District Court for the District of New Jersey;

        b. Finding U.S. Security liable under Plaintiff’s claims in Counts I-VI above and

            awarding Plaintiff damages under those counts;

        c. Finding U.S. Security liable under Plaintiff’s claims in Count VI and

            awarding Plaintiff damages under that count, such damages to be trebled

            pursuant to G.L. c. 93A, § 11;

        d. Awarding Plaintiff attorneys’ fees pursuant to G.L. c. 93A, § 11 and other

            costs of litigation;

        e. Awarding Plaintiff attorneys’ fees and other costs of this litigation; and

        f. Awarding Plaintiff such other relief as this Honorable Court deems just and

            proper.

                                   JURY DEMAND

Plaintiff requests a jury trial on all issues so triable.




                                            10
         Case 1:19-cv-10637-IT Document 1 Filed 04/04/19 Page 11 of 11



                                           Respectfully Submitted,
                                           EF EXPLORE AMERICA, INC.,
                                           By its counsel,


                                           __________________________
                                              /s/ Jeffrey P. Allen
                                           Jeffrey P. Allen BBO #015500
                                           E-mail: jallen@lawson-weitzen.com
                                           Donald J. Gentile BBO #672657
                                           E-mail: dgentile@lawson-weitzen.com
                                           LAWSON & WEITZEN, LLP
                                           88 Black Falcon Avenue, Suite 345
                                           Boston, MA 02210
                                           Telephone: (617) 439-4990
                                           Facsimile: (617) 439-3987

Dated: April 4, 2019




                                      11
